DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on December 20, 2021 was received. Claims 1-2, 4 and 7 were amended, claim 3 was cancelled and claim 9 was newly added.  
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued September 23, 2021.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Strock et al. (US 2019/0078463) in view of Feuerstein et al. (US 2013/0149450) on claims 1-2 and 4-5 are withdrawn because Applicant amended independent claim 1 to include allowable subject matter from claim 3. 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 1, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-2 and 4-9 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 is drawn to a tooling installation for coating lips of a turbomachine rotor having a support for the rotor, a centering plate with a central housing to fit into the rotor, a tool with a centering arm that fits into the central housing, a spray torch, a machining tool and where the tool is positioned relative to the rotor via the centering plate to simultaneously spray ceramic material and machine two distinct sectors of lips, and where the arm and plate have rotating means which allows rotation of the arm relative to the plate. Claims 2 and 4-8 are dependent on claim 1.
The closest prior art, Strock et al. and Feuerstein et al., combine to teach a similar coating and machining tool but fail to teach or suggest allowing the centering arm to rotate relative to the centering plate, rather both must always rotate together in both references. 
Claim 9 is drawn to the same tooling installation as claim 1 but rather than having the above-mentioned rotational arrangement, claim 9 requires that the machining tool has a cutting portion whose shape corresponds to a negative of the lips to be machined. 
The closest prior art, Strock et al. and Feuerstein et al., combine to teach a similar coating and machining tool but fail to teach or suggest a machining tool having a cutting portion with a shape corresponding to a negative of the lips being formed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        12/29/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717